16 So. 3d 862 (2009)
Jamie Terrell COCKFIELD, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-2797.
District Court of Appeal of Florida, Fifth District.
June 9, 2009.
James S. Purdy, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Arnold v. State, 892 So. 2d 1172 (Fla. 5th DCA 2005).
GRIFFIN, ORFINGER and MONACO, JJ., concur.